DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Riddle on 11-05-2021.

The application has been amended as follows: 

Claim 11 should be:
11.  A meter, comprising:
a pipe having an inner wall defining a flow path; and
a sensor unit coupled to the pipe, the sensor unit, comprising:
a tube comprising a mechanically reinforced plastic material;
a tube-end comprising an unreinforced plastic material; and

wherein the tube-end extends past the inner wall of the pipe and into the flow path,
wherein the tube is a first tube, and wherein the sensor unit additionally comprises a second tube, wherein the second tube is disposed within the first tube comprising a same material as the tube-end.

Claim 12 is canceled.

Claim 13 should be:
13.  The meter of claim 11, wherein:
the mechanically reinforced plastic material comprises plastic with glass fiber; and
the second tube and tube-end comprise unreinforced plastic material.

Claim 14 should be:
14.  The meter of claim 11, wherein:
the first tube has better mechanical strength than the second tube; and
a material of the second tube and the tube-end attenuates a signal from a pipe less than a material of the first tube.

Claim 15 should be:
15.   The meter of claim 11, wherein:


Claim 18 should be:
18.  A flow meter comprising:
a pipe having an inner wall defining a flow path; and
a transducer assembly coupled to the pipe, the transducer assembly, comprising:
a first tube comprising plastic with reinforcing material;
a second tube disposed within the first tube and comprising plastic, wherein the plastic of the second tube comprises an unreinforced plastic material; and
an end cap comprising plastic without reinforcing material, wherein the end cap is connected to the second tube,
wherein the end cap of the transducer assembly extends past the inner wall of the pipe and into the flow path.

Claim 19 should be:
19.  The flow meter of claim 18, additionally comprising:
an ultrasonic transducer in contact with the end cap;
wherein the plastic of the second tube and plastic of the end cap comprise plastic without glass fiber.

Election/Restrictions
Claims 1, 11, and 18 are allowable. Claims 13-17 and 19-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I, II, and III, as set forth in the Office action mailed on 05-04-2021, is hereby withdrawn and claims 11 and 13-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852